DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 6/30/2022 has been entered.
Claims 1, 3 and 16 are allowable. The restriction requirement, as set forth in the Office action mailed on 12/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5-12 and 17-18 no longer are withdrawn from consideration because the claim requires all the limitations of an allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Jacob M. Ward on 8/24/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
Please replace all prior versions and listings of the claims in this application with the attached claims amendment under Office Action Appendix.
Allowable Subject Matter
Claims 1, 3, 5-12 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Lowry (US 2,579,388). Regarding claims 1 and 17, Lowry discloses a shaker device having a storage body, a lid, an opaque outer cover to receive the storage body therein, the outer cover having an elongated content window with a transparent or translucent portion, and a measurement system disposed on the outer cover adjacent to the content window. In combination with other claimed limitations, Lowry and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to the outer cover is coupled to the storage body through a friction fit, the friction fit configured to permit for a manual movement by a user of the outer cover along the storage body, and to selectively hold the outer cover in a fixed position along the storage body following the manual movement, and the friction fit is provided by a tab feature disposed on an inner circumference of the outer cover and a plurality of ridges disposed along a length of an outer circumference of the storage body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754